Citation Nr: 1816850	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-31 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a compensable rating for hypertension.

2. Entitlement to a rating in excess of 10 percent for post traumatic degenerative arthritis, right (dominant) elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

P. Timmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from May 1984 to May 2004.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In January 2017, the Veteran testified at a video-conference hearing before the undersigned. A transcript of the hearing is of record.


VETERAN'S CONTENTIONS

The Veteran's right elbow arthritis is currently rated at 10 percent for painful motion. He claims that this rating does not accurately reflect the severity of his disability. Specifically, he asserts that the limitations he experiences of pronation and supination in the right forearm entitle him to a higher disability rating. He asserts that his limitations of range of motion (ROM) and grip strength cause him difficulty manipulating small items like doorknobs, pencils, eating utensils, combs, and his toothbrush. He claims that his pain and limitations cause problems in his work as a hospital corpsman because they prevent him from ably lifting and moving patients. He also asserts that his elbow catches and grinds on a daily basis, that it swells in cold and rain, and that the pain interrupts his sleep multiple times per week. The Veteran also claims that his disability manifests in neurological as well as orthopedic impairment. He claims that he has no feeling in his right little finger, and that he experiences tingling several times a day. He claims that his disability has forced him to quit bowling, racquetball, basketball, and lifting weights.

As noted below, the Veteran has submitted correspondence indicating that he wishes to withdraw the appeal of his claim for an increased rating for hypertension.


FINDINGS OF FACT

1. In March 2017, before the promulgation of a Board decision, the Veteran submitted correspondence indicating that he wished to withdraw the appeal of his claim for an increased rating for hypertension.

2. At Army Medical Center (AMC) appointments from July 2012 to April 2013, the Veteran exhibited the following ROM limitations of the right upper extremity (elbow and forearm, hereinafter RUE): flexion to 110-120 degrees; extension to 25-30 degrees; pronation to 60-70 degrees; and supination to 45 degrees. The Veteran reported tingling and numbness in his little finger, and exhibited decreased sensation to light touch along the ulnar/radial border of this finger. He also exhibited decreased grip strength, but no muscular atrophy.

3. At a May 2013 VA examination, the Veteran exhibited the following ROM limitations of the RUE: flexion to 120 degrees and extension to 40 degrees. The examiner reported pain on movement and palpation, no limitations of the opposite joint, no change in ROM on repetitive motion, no ankylosis, and no loss of strength.

4. In a May 2013 private treatment record, the clinician noted numbness and tingling in the ulnar nerve distribution of the Veteran's right hand. The clinician opined that "[t]he osteoarthritis in [the Veteran's] elbow is creating osteophytes near his ulnar nerve that are causing these symptoms and a mild ulnar nerve compression syndrome (cubital tunnel syndrome) currently." In an October 2013 AMC record, the clinician noted "[i]ntermittent RUE ulnar neuropathy at elbow with [negative] electrodiagnostic study."

5. At a January 2016 AMC appointment, the clinician recorded the following ROM limitations of the Veteran's RUE: extension to 20 degrees, and pronation and supination to less than half of normal active ROM, that is, less than 40 degrees and 42.5 degrees, respectively. See 38 C.F.R. § 4.71. 

6. At a February 2016 AMC appointment, the Veteran exhibited the following ROM limitations of the RUE: flexion to 110 degrees; extension to 40 degrees; pronation to 55 degrees; and supination to 40 degrees. The clinician recorded crepitus in the right elbow, tenderness to palpation along the medial aspect of the elbow and posteriorly, and diminished sensation to light touch in the ulnar distribution of the right hand.

7. At a January 2017 video-conference hearing before the Board, the Veteran testified that the ROM limitations and loss of grip strength in his RUE caused him difficulty manipulating small items like doorknobs, pencils, eating utensils, combs, and his toothbrush. He testified that his pain and limitations caused problems in his work as a hospital corpsman, because they prevented him from ably lifting and moving patients. He testified that his right elbow would catch and grind on a daily basis, that it swelled in cold and rain, and that the pain interrupted his sleep multiple times per week. The Veteran testified that he had no feeling in his right little finger, and that he experienced tingling several times a day. He testified that his disability had forced him to quit bowling, racquetball, basketball, and lifting weights.

8. At a February 2017 VA examination, the Veteran exhibited the following ROM limitations of the RUE: flexion to 105 degrees; extension to 25 degrees; pronation to 20 degrees; and supination to 40 degrees. The examiner noted functional loss of the Veteran's right elbow comprising "loss of forearm rotation." The examiner reported no limitations of the opposite joint, and recorded improved ROM limitations of the RUE upon repetitive motion, but with pronation still limited to 35 degrees. The examiner reported pain on movement and weight bearing, excess fatigability, incoordination, swelling, weakness with prolonged strength testing, and no muscular atrophy.




CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal on the issue of entitlement to a compensable rating for hypertension have been met. 38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. Prior to January 25, 2016, the criteria for a rating in excess of 10 percent for post-traumatic degenerative arthritis, right (dominant) elbow were not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.59, 4.71a, Diagnostic Code 5010 (2017).

3. From January 25, 2016 to February 28, 2017, the criteria for an increased rating of 20 percent, but no higher, for orthopedic manifestations of post-traumatic degenerative arthritis, right (dominant) elbow were met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5213 (2017).

4. Since February 28, 2017, the criteria for an increased rating of 30 percent for orthopedic manifestations of post-traumatic degenerative arthritis, right (dominant) elbow have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5213 (2017).

5. Throughout the claim period, the criteria for a separate rating of 10 percent for neurological manifestations of post-traumatic degenerative arthritis, right (dominant) elbow have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hypertension

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the appellant or by his or her authorized representative. Id. In the present case, the Veteran submitted correspondence in March 2017 indicating that he wished to withdraw the appeal of his claim for an increased rating for hypertension. As a result, there remain no allegations of errors of fact or law for appellate consideration as to this issue. Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

Right Elbow Arthritis-Orthopedic and Neurological Manifestations

The Veteran's right elbow disability is currently rated under 38 C.F.R. § 4.59 and DC 5010 for painful movement at 10 percent, the minimum compensable level for the elbow under DCs 5205-5213. Based on the evidence detailed above, the Board finds that before January 25, 2016, the Veteran's right elbow disability did not warrant a rating in excess of 10 percent under DCs 5205-5213. 

However, the Board finds that under DC 5213 a rating of 20 percent, and no higher, is warranted for orthopedic manifestations of the Veteran's right elbow disability from January 25, 2016 to February 28, 2017, and a rating of 30 percent, and no higher, is warranted for the same from February 28, 2017 on. In addition, the Board finds that under DC 8516 a rating of 10 percent, and no higher, is warranted throughout the claim period for neurological manifestations of the Veteran's right elbow disability.

Under DCs 5205-5213, a rating in excess of 10 percent for limitation of ROM requires either flexion limited to 90 degrees, extension limited to 75 degrees, pronation limited to the last quarter of the arc, or supination limited to 30 degrees. Because the Veteran's ROM was not limited to within these ranges before January 25, 2016, the Board finds that a rating in excess of 10 percent is not warranted before that date.

Under DC 5213, limitation of pronation beyond the last quarter of the arc warrants a rating of 20 percent. 38 C.F.R. § 4.71 indicates that the normal range of supination and pronation of the forearm-"the arc"-is from 85 degrees supinated (palm facing up) to 80 degrees pronated (palm facing downward), where 0 degrees is parallel to the torso. See Illustration, 38 C.F.R. § 4.71. Bisecting these ranges produces quarter arcs as follows: fully supinated to 42.5 degrees supinated; 42.5 degrees supinated to 0 degrees; 0 degrees to 40 degrees pronated; and 40 degrees pronated to fully pronated. 

As noted above, the clinician at the January 2016 AMC appointment recorded pronation limited to less than half of normal active ROM. Since normal pronation constitutes an ROM from 0 to 80 degrees, less than half of normal active ROM indicates pronation of less than 40 degrees, or motion limited beyond the last quarter of the arc (40 degrees to fully pronated), warranting a rating of 20 percent under DC 5213.

The Board acknowledges that at a February 2016 AMC appointment, the clinician recorded pronation limited only to 55 degrees. However, the Board finds that this is consistent with a finding of more severe limitation of pronation, since the evidence indicates that the Veteran's disability varies with use and flare-ups. In the first place, the Veteran has consistently reported increased pain on use throughout the claim period. Further, the Veteran reported in June 2013 and reiterated at the January 2017 Board hearing that he experiences flare-ups of various intensity, which further limit his ROM. In June 2013 he reported that he experienced minor flare-ups once or twice per week and major flare-ups once or twice a month. He reported that during a major flare-up he had a hard time moving his right arm. In light of all of this, and resolving all reasonable doubt in favor of the Veteran, the board finds that the Veteran has exhibited pronation limited beyond the last quarter of the arc since January 25, 2016. 38 C.F.R. § 4.3, 4.7. Therefore a rating of 20 percent is warranted for his right elbow disability from that time.

A rating in excess of 20 percent for limitation of ROM requires either flexion limited to 70 degrees, extension limited to 90 degrees, or pronation limited to the middle of the arc (0 degrees). Because there is no evidence of limitation of ROM to within these ranges between January 25, 2016 and February 28, 2017, the Board finds that a rating in excess of 20 percent is not warranted for this period.

As noted above, the Board finds that an increased rating of 30 percent, but no higher, is warranted for the Veteran's right elbow disability from February 28, 2017 on. A rating in excess of 30 percent for limitation of ROM requires either flexion limited to 55 degrees or extension limited to 100 degrees. Because the Veteran's ROM was not limited to within these ranges at any time during the claim period, a rating in excess of 30 percent is not warranted.

Finally, turning to the neurological manifestations of the Veteran's right elbow disability, the Board finds that an increased rating of 10 percent, and no higher, is warranted throughout the claim period under DC 8516 (The ulnar nerve). Under this code, a rating in excess of 10 percent requires moderate incomplete paralysis of the ulnar nerve. As indicated above, the Veteran has reported symptoms of decreased grip strength, tingling, and numbness in the distribution of the right ulnar nerve throughout the claim period, and a private clinician noted in May 2013 that his osteoarthritis was causing "mild ulnar nerve compression syndrome (cubital tunnel syndrome)." However, there is no evidence at any point throughout the claim period of more severe symptoms indicating moderate paralysis, such as muscular atrophy or more than mild numbness. Therefore, the Board finds that a rating in excess of 10 percent is not warranted.

In making the above determinations, the Board has considered the applicability of other diagnostic codes, but finds that no other codes are applicable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5209, 5210, 5211, 4212 (2017). There is no evidence that the Veteran's RUE has been diagnosed with ankylosis, flail joint, or nonunion or other impairment of the radius and ulna.


ORDER

The appeal of the issue of entitlement to a compensable rating for hypertension is dismissed.

A rating in excess of 10 percent prior to January 25, 2016 for post-traumatic degenerative arthritis, right (dominant) elbow is denied.

A rating of 20 percent from January 25, 2016 to February 28, 2017 for orthopedic manifestations of post-traumatic degenerative arthritis, right (dominant) elbow is granted.

A rating of 30 percent since February 28, 2017 for orthopedic manifestations of post-traumatic degenerative arthritis, right (dominant) elbow is granted.

A rating of 10 percent throughout the claim period for neurological manifestations of post-traumatic degenerative arthritis, right (dominant) elbow is granted.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


